DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
There are 2 Claim 16s.  For examination purposes, the claims will be treated numerically in the order they were presented.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sorabji (PGPub 2016/0375671) in view of Guo et al (CN202220002 with references to the machine English translation provided herewith).
Regarding Claim 1, Sorabji teaches a lamination device for a photovoltaic module (Abstract, [0009]), comprising:
a conveyor (Fig. 4- vacuum conveyor 420);
a vacuum adsorption structure, disposed on a first end of the conveyor, and configured to adsorb the photovoltaic module to the conveyor ([0035]- the layered component is situated on the conveyor which in one or more preferred embodiments is a vacuum conveyor having a plurality of openings therein; a vacuum pump is controlled by a controller in which there are multiple zones of varying pressure); and

wherein a lamination gap is provided between the lamination wheel and the conveyor (Fig. 4- gap between vacuum conveyor 420 and belt 415), and the lamination wheel (Fig. 4- belt 415) is near middle of the vacuum conveyor (See Fig. 4) thus meeting the instant limitation of a projection of the lamination wheel on the conveyor is between a projection of the vacuum adsorption structure on the conveyor and a projection of the vacuum break structure on the conveyor (the lamination wheel is between the ends of the conveyor belt).

Sorabji does not appear to explicitly teach a vacuum break structure, disposed on a second end of the conveyor, and configured to separate the photovoltaic module from the conveyor.

Guo teaches an alternative vacuum conveyor [0001] wherein the device comprises a vacuum adsorbing section and a subsequent vacuum breaking section [0016] in order to convey objects without displacement and release them without damage [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sorabji to include a vacuum adsorbing section and a subsequent vacuum breaking section as taught by Guo with reasonable expectation of success to convey objects without displacement and release them without damage [0016]. 

Regarding Claim 2, Sorabji further teaches the conveyor comprises: a conveyor belt, configured to convey the photovoltaic module (Fig. 2C- showing the conveyor belt), wherein the conveyor belt comprises through holes (Fig. 2C- openings 25; [0029]- a vacuum is applied through the openings 225 in 

Regarding Claim 3, Sorabji further teaches the vacuum adsorption structure comprises: a vacuum chamber, disposed below a conveying surface of the conveyor belt ([0029]- a vacuum is applied through the openings 225 in the linear base 215 to hold the photovoltaic cells 220 in place), wherein the vacuum chamber comprises a first opening area ([0029]- a vacuum is applied through the openings 225 in the linear base 215 to hold the photovoltaic cells 220 in place); and a vacuum pumping mechanism, disposed below the conveying surface of the conveyor belt ([0029]- a vacuum is applied through the openings 225 in the linear base 215 to hold the photovoltaic cells 220 in place), wherein a suction port of the vacuum pumping mechanism is communicated with the vacuum chamber ([0029]- a vacuum is applied through the openings 225 in the linear base 215 to hold the photovoltaic cells 220 in place), wherein the vacuum chamber, a part of the conveyor belt corresponding to the first opening area and the photovoltaic module form a sealed space ([0029]- a vacuum is applied through the openings 225 in the linear base 215 to hold the photovoltaic cells 220 in place).

Regarding Claims 4 and 11, Guo further teaches the vacuum break structure comprises: an inflatable chamber, disposed below a conveying surface of the conveyor belt (Fig. 5C- vacuum chamber 1201C corresponding to the discharging section; [0036]), wherein the inflatable chamber comprises a second opening area (Fig. 5A- air pipe 1206 connected to the vacuum breaking circuit; [0033]); and a vacuum break mechanism, disposed below the conveying surface of the conveyor belt ([0033]- air pipe 1206 is connected to the compressed air source (the vacuum-breaking adsorption air circuit mechanism)), wherein an air outlet of the vacuum break mechanism is communicated with the inflatable chamber (Fig. 5A- air pipe 1206 connected to the vacuum breaking circuit; [0033]), wherein 

Regarding Claim 5, Sorabji further teaches a second driving assembly, disposed above a conveying surface of the conveyor belt and configured to drive the lamination wheel to rotate ([0040]- belt 415 may be a driven belt).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sorabji (PGPub 2016/0375671) in view of Guo et al (CN202220002 with references to the machine English translation provided herewith), Clare et al (PGPub 2015/0210498), and Wierenga (Using Stepper Motors for Wheeled Robot Propulsion. Servo Magazine, 09/2014, Pages 42-44).
Regarding Claim 6, Sorabji further teaches the vacuum conveyor and idler belt may be independently driven [0041] but does not appear to explicitly teach the first driving assembly comprises a servo motor, and the second driving assembly comprises a stepping motor.

Clair teaches an alternative compression apparatus (Abstract) wherein servo-control can be applied to the driven rollers [0029] to ensure their relative speed is maintained at a substantially constant level [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the first driving assembly in the combination of Sorabji and Guo to include a servo-powered motor as taught by Clair with reasonable expectation of success to ensure their relative speed is maintained at a substantially constant level [0029]. 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the second driving assembly in the combination of Sorabji, Guo, and Clair to include a stepper motor as taught by Wierenga with reasonable expectation of success to accurately turn a wheel at a calculated distance and be able to brake (Page 1, Paragraph 2).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sorabji (PGPub 2016/0375671) in view of Guo et al (CN202220002 with references to the machine English translation provided herewith) and Marshall et al (PGPub 2011/0132725).
Regarding Claim 7, Sorahbi and Guo do not appear to explicitly teach a first guiding wheel, disposed in a conveying direction of the conveyor, wherein the first guiding wheel is located on a side of the conveyor where the vacuum adsorption structure is disposed, and a top tangent plane of the first guiding wheel is in a same plane as a conveying surface of the conveyor belt.

Marshall teaches an alternative conveyor system (Abstract) wherein rollers protrude between conveyor belts (Fig. 6 and 7- roller 88; [0036]) to provide a rolling support and contact surface for articles as they advance [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Sorabji and Guo to include a roller at the beginning of a conveyor belt as taught by Marshall with reasonable expectation of success to provide a rolling support and contact surface for articles as they advance [0036] thus meeting the instant limitation of a first guiding wheel, disposed in a conveying direction of the conveyor, wherein the first guiding wheel is located on a side of the conveyor where the vacuum adsorption structure is disposed, 

Regarding Claim 8, Sorahbi and Guo do not appear to explicitly teach a second guiding wheel, disposed in a conveying direction of the conveyor, wherein the second guiding wheel is located on a side of the conveyor where the vacuum break structure is disposed, and a top tangent plane of the second guiding wheel is in a same plane as a conveying surface of the conveyor belt.

Marshall teaches an alternative conveyor system (Abstract) wherein rollers protrude between conveyor belts (Fig. 6 and 7- roller 88; [0036]) to provide a rolling support and contact surface for articles as they advance [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Sorabji and Guo to include a roller after the end of the conveyor belt as taught by Marshall with reasonable expectation of success to provide a rolling support and contact surface for articles as they advance [0036] thus meeting the instant limitation of a second guiding wheel, disposed in a conveying direction of the conveyor, wherein the second guiding wheel is located on a side of the conveyor where the vacuum break structure is disposed, and a top tangent plane of the second guiding wheel is in a same plane as a conveying surface of the conveyor belt.

Claims 9, 12-15, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sorabji (PGPub 2016/0375671) in view of Guo et al (CN202220002 with references to the machine English translation provided herewith) and Peebles (PGPub 2005/0127162).


Peebles teaches an alternative driving assembly utilizing a stepper motor [0029] to move rollers between a rest position and a gripping position in an appropriate timed sequence [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Sorabji and Guo to include a stepper motor as taught by Peebles with reasonable expectation of success to move rollers between a rest position and a gripping position in an appropriate timed sequence [0029].

Claims 9-10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorabji (PGPub 2016/0375671) in view of Guo et al (CN202220002 with references to the machine English translation provided herewith) and Sub et al (KR20160100109 with references to the machine English translation provided herewith).
Regarding Claims 9, 12-15, and 19, Sorabji and Guo do not appear to explicitly teach a third driving assembly, configured to drive the lamination wheel to move along a direction perpendicular to a conveying surface of the conveyor to adjust a width of the lamination gap.

Sub teaches an alternative pressure roller device [0001] wherein a hydraulic cylinder is utilized [0007] to adjust the working position of roller [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Sorabji and Guo to include a hydraulic cylinder as taught by Sub with reasonable expectation of success to adjust the working position of roller 

Regarding Claim 10, Sub teaches the third driving assembly comprises a cylinder ([0007]- a hydraulic cylinder is utilized to adjust the working position of the roller).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sorabji (PGPub 2016/0375671) in view of Guo et al (CN202220002 with references to the machine English translation provided herewith), Clare et al (PGPub 2015/0210498), Wierenga (Using Stepper Motors for Wheeled Robot Propulsion. Servo Magazine, 09/2014, Pages 42-44), and Peebles (PGPub 2005/0127162).
Regarding Claim 16, Sorabji, Guo, Clare, and Wierenga do not appear to explicitly teach a third driving assembly, configured to drive the lamination wheel to move along a direction perpendicular to a conveying surface of the conveyor to adjust a width of the lamination gap.

Peebles teaches an alternative driving assembly utilizing a stepper motor [0029] to move rollers between a rest position and a gripping position in an appropriate timed sequence [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Sorabji, Guo, Clare, and Wierenga to include a stepper motor as taught by Peebles with reasonable expectation of success to move rollers between a rest position and a gripping position in an appropriate timed sequence [0029].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sorabji (PGPub 2016/0375671) in view of Guo et al (CN202220002 with references to the machine English translation provided herewith), Clare et al (PGPub 2015/0210498), Wierenga (Using Stepper Motors for Wheeled Robot Propulsion. Servo Magazine, 09/2014, Pages 42-44), and Sub et al (KR20160100109 with references to the machine English translation provided herewith).
Regarding Claim 16, Sorabji, Guo, Clare, and Wierenga do not appear to explicitly teach a third driving assembly, configured to drive the lamination wheel to move along a direction perpendicular to a conveying surface of the conveyor to adjust a width of the lamination gap.

Sub teaches an alternative pressure roller device [0001] wherein a hydraulic cylinder is utilized [0007] to adjust the working position of roller [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Sorabji, Guo, Clare, and Wierenga to include a hydraulic cylinder as taught by Sub with reasonable expectation of success to adjust the working position of roller [0007] thus meeting the instant limitation of a third driving assembly, configured to drive the lamination wheel to move along a direction perpendicular to a conveying surface of the conveyor to adjust a width of the lamination gap.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sorabji (PGPub 2016/0375671) in view of Guo et al (CN202220002 with references to the machine English translation provided herewith), Marshall et al (PGPub 2011/0132725) and Peebles (PGPub 2005/0127162).
Regarding Claims 17-18, Sorabji, Guo, and Marshall do not appear to explicitly teach a third driving assembly, configured to drive the lamination wheel to move along a direction perpendicular to a conveying surface of the conveyor to adjust a width of the lamination gap.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Sorabji, Guo, and Marshall to include a stepper motor as taught by Peebles with reasonable expectation of success to move rollers between a rest position and a gripping position in an appropriate timed sequence [0029].

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sorabji (PGPub 2016/0375671) in view of Guo et al (CN202220002 with references to the machine English translation provided herewith), Marshall et al (PGPub 2011/0132725) and Sub et al (KR20160100109 with references to the machine English translation provided herewith).
Regarding Claims 17-18, Sorabji, Guo, and Marshall do not appear to explicitly teach a third driving assembly, configured to drive the lamination wheel to move along a direction perpendicular to a conveying surface of the conveyor to adjust a width of the lamination gap.

Sub teaches an alternative pressure roller device [0001] wherein a hydraulic cylinder is utilized [0007] to adjust the working position of roller [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Sorabji, Guo, and Marshall to include a hydraulic cylinder as taught by Sub with reasonable expectation of success to adjust the working position of roller [0007] thus meeting the instant limitation of a third driving assembly, configured to drive the lamination wheel to move along a direction perpendicular to a conveying surface of the conveyor to adjust a width of the lamination gap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        2/8/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712